Exhibit 10.1

SECOND AMENDMENT
TO THE AMENDED AND RESTATED SERIES 2002-A SUPPLEMENT
TO THE MASTER FACILITY AGREEMENT


SECOND AMENDMENT, dated as of March 15, 2009 ("Second Amendment"), among MARLIN
LEASING CORPORATION, individually, and as the Servicer (in such capacity, the
"Servicer"), MARLIN LEASING RECEIVABLES CORP. II, as the Obligors' Agent ("MLR
II"), MARLIN LEASING RECEIVABLES II LLC, as the Obligor ("MLR II LLC"), JPMORGAN
CHASE BANK, N.A. (in such capacity, the "Agent"), and WELLS FARGO BANK, N.A.
(the "Trustee") to AMENDED & RESTATED SERIES 2002-A SUPPLEMENT to the MASTER
LEASE RECEIVABLES ASSET-BACKED FINANCING FACILITY AGREEMENT.


PRELIMINARY STATEMENT.  Reference is made to the Amended & Restated Series
2002-A Supplement, dated as of March 15, 2006 (as amended, the "Series
Supplement"), among the Servicer, MLR II, MLR II LLC, the Agent, and the Trustee
to the Master Lease Receivables Asset-Backed Financing Facility Agreement, dated
as of April 1, 2002 (as amended, the "Master Agreement"), among the Servicer,
MLR II and the Trustee and as further amended by the First Amendment to the
Series Supplement, dated as of August 29, 2008, among the Servicer, MLR II, MLR
II LLC, the Agent and the Trustee.  Capitalized terms not otherwise defined
herein shall have the meaning ascribed to such terms in the Series Supplement.


Each of the parties hereto has agreed to amend the Series Supplement as
hereinafter set forth.


Section 1.  Second Amendment to the Series Supplement.  The Series Supplement
is, effective as of the date hereof, hereby amended as follows:


(a)  
The definition of “Maximum Series Limit” in Section 2.01 is hereby amended and
restated in its entirety to read as follows:


“Maximum Series Limit” means $115,000,000.


(b)  
The definition of “Purchase Price Percentage” in Section 2.01 is hereby amended
and restated in its entirety to read as follows:



“Purchase Price Percentage” means as of any date of determination the lesser of
(i) 0.7675 and (ii) 1 minus the product of a times b times c, where:
 
a       =                the Average Charged-Off Ratio as of such date of
determination;
 
b       =                the Weighted Average Life, rounded to the second
decimal place; and
 
c       =                3.50
 
(c)  
The definition of “Termination Date” in Section 2.01 is hereby amended by
replacing the date of March 15, 2009 in clause (i) thereof with the date “March
31, 2009”.



(d)  
The definition of "Liquidity Expiration Date" in Section 2.01 is hereby amended
and restated in its entirety to read as follows:



“Liquidity Expiration Date” means March 31, 2009.


(e)  
Except as amended by items (a) through (d) above, all provisions of the Series
Supplement shall remain in full force and effect and are reconfirmed and
ratified as of the date hereof.



Section 2.  Conditions Precedent.  This Second Amendment shall not become
effective unless the following conditions have been met or waived:


(i)  
The Agent shall have received such other instruments, agreements, documents and
certificates as it shall reasonably require in connection with this Second
Amendment; and



(ii)  
No event has occurred and is continuing which constitutes a Series Event of
Default or Event of Servicer Termination or would constitute a Series Event of
Default or Event of Servicer Termination but for the requirement that notice be
given or time elapse.



Section 3.  Governing Law.  This Second Amendment shall be governed by and
construed in accordance with the laws of the State of New York without giving
effect to the choice of law provisions thereof.


Section 4.  Headings.  Section headings in this Second Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Second Amendment for any purpose.


Section 5.  Counterparts.  This Second Amendment may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Second Amendment by signing
any such counterpart.  Delivery of an executed counterpart of a signature page
to this Second Amendment by telecopier shall be effective as delivery of a
manually executed counterpart of this Second Amendment.


Section 6.  Representations and Warranties.  Each of the Servicer, MLR II and
MLR II LLC reaffirms and restates the representations and warranties set forth
in the Series Supplement and any agreement, document or instrument related
thereto, and certifies that such representations and warranties are true and
correct on the date hereof with the same force and effect as if made on such
date, except as they may specifically refer to an earlier date, in which case
they were true and correct as of such date.  In addition, the Servicer, MLR II
and MLR II LLC each represents and warrants (which representations and
warranties shall survive the execution and delivery hereof) that (a) no Series
Event of Default or Event of Servicer Termination (nor any event that but for
notice or lapse of time or both would constitute an Series Event of Default or
Event of Servicer Termination) shall have occurred and be continuing as of the
date hereof nor shall any Series Event of Default or Event of Servicer
Termination (nor any event that but for notice or lapse of time or both would
constitute a Series Event of Default or Event of Servicer Termination) occur due
to this Second Amendment becoming effective, (b)  the Servicer, MLR II and MLR
II LLC each has the corporate or other power and authority to execute and
deliver this Second Amendment and has taken or caused to be taken all necessary
corporate actions to authorize the execution and delivery of this Second
Amendment, and (c) no consent of any other person (including, without
limitation, shareholders, members or creditors of the Servicer, MLR II or MLR II
LLC), and no action of, or filing with any governmental or public body or
authority is required to authorize, or is otherwise required in connection with
the execution and performance of this Second Amendment other than such that have
been obtained.


[Signature Pages Follow]
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have caused this Second Amendment to the Amended
& Restated Series 2002-A Supplement to be fully executed by their respective
officers as of the day and year first above written.
 
MARLIN LEASING CORPORATION,
in its individual capacity and as Servicer
 
By: __________________________________________
Name:
Title:
 
MARLIN LEASING RECEIVABLES CORP. II,
as the Obligors' Agent
 
By: __________________________________________
Name:
Title:
 
MARLIN LEASING RECEIVABLES II LLC,
as the Obligor
 
By: MARLIN LEASING RECEIVABLES CORP. II,
       as Managing Member
 
By: __________________________________________
Name:
Title:
 
JPMORGAN CHASE BANK, N.A., as Agent
 
By: __________________________________________
Name:
Title:
 
WELLS  FARGO  BANK, N.A., as Trustee
 
By: __________________________________________
Name:
Title:
 